Exhibit 10.2
     SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT, dated as of August 7,
2009 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among COEUR D’ALENE MINES CORPORATION, an Idaho corporation
(the “Parent”), CDE AUSTRALIA PTY LTD, an Australian proprietary limited
corporation, (“Coeur Australia” and, together with the Parent, the “Pledgors”;
Parent and Coeur Australia are each sometimes referred to separately as a
“Pledgor”) and MITSUBISHI INTERNATIONAL CORPORATION, a New York corporation (the
“Secured Party”).
R E C I T A L S
     A. The Parent, Coeur Australia, the Secured Party and Empresa Minera
Manquiri S.A., a Bolivian sociedad anónima (“Manquiri”) were parties to a
Collateral Agreement dated as of December 12, 2008 (as such had been amended,
supplemented or otherwise modified from time to time prior to the execution of
the below-referenced First Amended and Restated Collateral Agreement, the
“Original Collateral Agreement”), which Original Collateral Agreement was
amended and restated in its entirety by an Amended and Restated Collateral
Agreement dated as of June 26, 2009 (as amended, supplemented or otherwise
modified from time to time, the “First Amended and Restated Collateral
Agreement”), pursuant to which, among other things, Manquiri was released from
all of its obligations to the Secured Party under the Original Collateral
Agreement and therefore had no obligations to the Secured Party under the First
Amended and Restated Collateral Agreement.
     B. The Parent, Coeur Australia and the Secured Party have agreed, subject
to the terms and conditions set forth herein, to amend and restate in its
entirety the First Amended and Restated Collateral Agreement in the form of this
Agreement.
     C. Pursuant to a Two-Way Metals Lease Agreement dated December 12, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Lease
Agreement”) between the Parent and the Secured Party, the Parent is required to
provide the Secured Party with certain security interests and other credit
support to secure its obligations to the Secured Party under the Lease
Agreement.
     D. Manquiri is party to that certain San Bartolome Dore Custom Refining
Agreement between itself and Johnson Matthey Inc., a Pennsylvania corporation
(“JM”), dated as of January 28, 2008 (as from time to time amended, restated,
modified or replaced, the “San Bartolome Agreement”).
     E. Coeur Mexicana S.A. de C.V., a Mexican sociedad anónima de capital
variable (“Coeur Mexico”) is party to that certain Palmarejo Dore Custom
Refining Agreement between itself and JM, dated as of April 7, 2009 (as from
time to time amended, restated, modified or replaced, the “Palmarejo
Agreement”).
     F. Coeur Rochester, Inc., a Delaware corporation (“Coeur Rochester”) is
party to that certain refining agreement between itself and JM, dated as of
May 22, 2006 (as from time to time amended, restated, modified or replaced, the
“Rochester Agreement”, and together with the San Bartolome Agreement and the
Palmarejo Agreement, the “Refining Agreements”).

 



--------------------------------------------------------------------------------



 



     G. Manquiri, Coeur Mexico and Coeur Rochester (Manquiri, Coeur Mexico and
Coeur Rochester collectively, the “Coeur Group”), the Parent and JM are parties
to that certain Refining Contract Rights Agreement, dated as of June 26, 2009,
which provides that the Parent has certain rights in connection with the
Refining Agreements (the “Refining Contract Rights Agreement”).
     H. Parent is party to a Silver Doré Sales Agreement between itself and
Manquiri, a Silver Doré Sales Agreement between itself and Coeur Mexico, and a
Silver Doré Sales Agreement between itself and Coeur Rochester, pursuant to
which Parent purchases, and obtains title to, doré which is the subject of the
Refining Agreements (Collectively, the “Silver Doré Sales Agreements”).
     I. Coeur Australia maintains a deposit account (the “Pledged Account”) with
Wells Fargo Bank, National Association in the United States (“Wells Fargo”)
having the details set forth in Schedule 1 hereto.
     J. It was a condition to the Secured Party’s entry into the Lease Agreement
that certain collateral be pledged to it as security for performance of Parent’s
obligations to it thereunder, and in furtherance thereof (1) Wells Fargo has
issued one or more letters of credit (collectively, the “Wells Fargo L/C”)
having the Parent as applicant and the Secured Party as beneficiary, and having
the terms and conditions specified in Section 4.01 below; (2) the rights of the
Parent in connection with each Refining Agreement and the Refining Contract
Rights Agreement, if any, and in all silver and gold bars owned or hereafter
acquired by the Parent that have been received at any refinery facility of JM
and are in the possession of and being refined by JM, pursuant to the applicable
Refining Agreement, are being pledged to the Secured Party as set forth herein
(such rights, collectively, the “Refinery Collateral”); (3) the rights of Coeur
Australia in the amounts from time to time on deposit in the Pledged Account, up
to but not exceeding $9,000,000.00 at any time, are being pledged to the Secured
Party as set forth herein (such rights, the “Australia Collateral”, and together
with the Refinery Collateral, the “Specified Collateral”); and (4) the Parent
has entered into an agreement with JM (the “Refinery Pledge Agreement”),
confirming the grant to the Secured Party by the Parent of a security interest
in the Refinery Collateral as set forth herein.
A G R E E M E N T
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND RELATED MATTERS
Section 1.01 Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Agreement, shall have the respective meanings specified
in this Section 1.01. Terms with initial capital letters not otherwise defined
herein have the respective meanings set forth in the Lease Agreement. Terms
defined in this Agreement include the plural as well as the singular, and the
Collateral Agreement

2



--------------------------------------------------------------------------------



 



word “including” shall be deemed to mean “including without limitation.” All
references to a “preamble”, “recital” or “Section”, unless the context otherwise
requires, refer to such parts of this Agreement.
     “Acceleration” has the meaning set forth in Section 5.02.
     “Account Control Agreement” has the meaning set forth in Section 4.12.
     “Agreement” has the meaning set forth in the preamble.
     “Australia Collateral” has the meaning set forth in the recitals to this
Agreement.
     “Australia Collateral Maximum” has the meaning set forth in Section 4.15.
     “Australia Collateral Threshold” has the meaning set forth in Exhibit E as
from time to time adjusted.
     “Bankruptcy Code” means title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.
     “Business Day” means any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by applicable law to be closed in The
City of New York, New York, United States of America.
     “Charges” means all federal, state, county, city, municipal, foreign or
other taxes, levies, assessments, duties, levies, withholdings or charges that,
if not paid when due, may result in a Lien of any Governmental Authority against
Collateral.
     “Cobar Payment Instructions” has the meaning set forth in Section 4.12.
     “Coeur Australia” has the meaning set forth in the preamble.
     “Coeur Mexico” has the meaning set forth in the recitals to this Agreement.
     “Coeur Rochester” has the meaning set forth in the recitals to this
Agreement.
     “Collateral” has the meaning set forth in Section 2.01.
     “Event of Default” has the meaning set forth in Section 5.01.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession of the United States, as in effect from time to time.
     “Governmental Authority” means any nation or government, any state or
municipality, any political subdivision of any of the foregoing, any agency,
authority, instrumentality,
Collateral Agreement

3



--------------------------------------------------------------------------------



 



regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self regulatory
organization.
     “JM” has the meaning set forth in the recitals to this Agreement.
     “Lease Agreement” has the meaning set forth in the recitals to this
Agreement.
     “L/C Amount Threshold” has the meaning set forth in Exhibit E as from time
to time adjusted.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien or right of subrogation or analogous right
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind.
     “Limited Purpose” has the meaning set forth in Section 3.06.
     “London Good Silver Bars” means silver bars complying with the requirements
of the London Bullion Market Association for physical settlement of a loco
London silver trade.
     “Manquiri” has the meaning set forth in the recitals to this Agreement.
     “Metal Blockage Notice” has the meaning set forth in the Refinery Pledge
Agreement.
     “Maturity Date” means the date when each Lease of Metal under the Lease
Agreement will expire.
     “Outstanding Gold Obligation Amount” means the sum calculated by the
Secured party from time to time of (i) the aggregate amount of all Lease Fees
(as defined in the Lease Agreement) due and unpaid, or accrued whether or not
yet payable, plus (ii) the value of the Metal (as defined in the Lease
Agreement) still being leased and remaining to be re-delivered under the Lease
Agreement, based on the product of (x) the quantity of the Metal still being
leased in troy ounces and (y) the London PM fix of one (1) troy ounce of the
Metal.
     “Palmarejo Agreement” has the meaning set forth in the recitals to this
Agreement.
     “Parent” has the meaning set forth in the preamble.
     “Permitted Liens” means, collectively and without duplication,
     (i) The Security Interest;
     (ii) The Lien of Wells Fargo under the Restricted Account Agreement by and
among Coeur Australia, the Secured Party, and Wells Fargo in the amount of any
bank fees due on the Pledged Account; and
Collateral Agreement

4



--------------------------------------------------------------------------------



 



     (iii) The rights of JM under the Refinery Pledge Agreements to debit the
Refinery Collateral in amounts up to the outstanding obligations to JM; provided
that any amount so debited shall not exceed the aggregate charges applicable to
the quantity of doré in the possession of JM at the time JM receives a Metal
Blockage Notice, which charges shall be calculated using a rate per ounce not in
excess of the rate per ounce specified in the applicable Refining Agreement with
respect to the doré.
     “Permitted Sales” has the meaning set forth in Section 4.08.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof.
     “Pledged Account” has the meaning set forth in the recitals to this
Agreement.
     “Pledgor” has the meaning set forth in the preamble.
     “Proceeds” has the meaning set forth in Section 2.01.
     “Refinery Collateral” has the meaning set forth in the recitals to this
Agreement.
     “Refinery Collateral Minimum” has the meaning set forth in Section 4.13.
     “Refinery Collateral Threshold” has the meaning set forth in Exhibit E as
from time to time adjusted.
     “Refinery Pledge Agreement” has the meaning set forth in the recitals to
this Agreement.
     “Refining Agreements” has the meaning set forth in the recitals to this
Agreement.
     “Restricted Account Agreement” means that certain Restricted Account
Agreement dated as of December 12, 2008, by and among Coeur Australia, the
Secured Party and Wells Fargo.
     “Rochester Agreement” has the meaning set forth in the recitals to this
Agreement.
     “San Bartolome Agreement” has the meaning set forth in the recitals to this
Agreement.
     “Secured Obligations” has the meaning set forth in Section 2.02.
     “Secured Party” has the meaning set forth in the preamble.
     “Security Interest” has the meaning set forth in Section 2.01.
     “Shortfall” has the meaning set forth in Section 4.13(b).
     “Shortfall Notice” has the meaning set forth in Section 4.13(b).
Collateral Agreement

5



--------------------------------------------------------------------------------



 



     “Specified Collateral” has the meaning set forth in the recitals to this
Agreement.
     “Total Collateral Requirement” has the meaning set forth in Exhibit E.
     “Uncollateralized Portion” means a portion, as specified in Exhibit E as
from time to time adjusted, of the value of the outstanding metal leased to the
Parent by the Secured Party under the Lease Agreement, for which Parent is not
required to provide any form of collateral.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York on the date of execution of this Agreement and as amended from time to time
hereafter.
     “Wells Fargo” has the meaning set forth in the recitals to this Agreement.
     “Wells Fargo L/C” has the meaning set forth in the recitals to this
Agreement.
Section 1.02 Related Matters.
          (a) Terms Used in the UCC. Unless the context clearly otherwise
requires, all lower-case terms used and not otherwise defined herein that are
used or defined in Article 8 or 9 (or any equivalent subpart) of the UCC
(including “control”, “deposit account,” “general intangibles,” “instrument,”
“investment property,” “security,” and “security entitlement”) are used herein
as therein defined from time to time, including any amendments to such Article
that may be adopted or become effective after the date hereof.
          (b) Determinations. Any determination or calculation contemplated by
this Agreement that is made by the Secured Party shall be final and conclusive
and binding upon each Pledgor, in the absence of manifest error. References in
this Agreement to “determination” by the Secured Party include good faith
estimates (in the case of quantitative determinations) and good faith beliefs
(in the case of qualitative determinations). All consents and other actions of
the Secured Party contemplated by this Agreement may be given, taken, withheld
or not taken in the Secured Party’s discretion (whether or not so expressed),
except as otherwise expressly provided herein.
          (c) Governing Law. Except to the extent otherwise required under
applicable law, the UCC shall govern the attachment, perfection, priority and
enforcement of the Security Interest and all other matters to which the UCC
applies pursuant to the terms thereof. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
ARTICLE II
THE SECURITY INTEREST; SECURED OBLIGATIONS
Section 2.01 Security Interest. To secure the payment and performance of the
Secured Obligations (as defined below) as and when due, each Pledgor hereby
conveys, pledges, assigns and transfers to the Secured Party, and grants to the
Secured Party a security interest (the “Security Interest”) in, all right,
title, claim and interest of such Pledgor in and to the following
Collateral Agreement

6



--------------------------------------------------------------------------------



 



property, whether now owned and existing or hereafter acquired or arising, and
wherever located (such property being, collectively, the “Collateral”):
          (a) the Specified Collateral and all certificates and instruments
representing or evidencing the Specified Collateral;
          (b) any and all securities in, or security entitlements in, any issuer
of or debtor under any of the Specified Collateral, or any successor to any such
issuer or debtor, in each case that such Pledgor acquires or has the right to
acquire from time to time in any manner in substitution for any of the foregoing
and any and all certificates and instruments representing or evidencing such
securities; and
          (c) any and all proceeds, including insurance proceeds, and products
of any of the foregoing, whether now held and existing or hereafter acquired or
arising, including any and all cash, securities, instruments and other property
from time to time paid, payable or otherwise distributed in respect of or in
exchange for any or all of the foregoing (collectively, the “Proceeds”).
     Notwithstanding the above provisions of this Section 2.01, the security
interest granted in the Australia Collateral by Coeur Australia under this
Agreement will at all times be limited to $9,000,000.00, notwithstanding the
amount of funds then on deposit in the Pledged Account.
Section 2.02 Secured Obligations. The Security Interest shall secure the due and
punctual payment and performance of any and all present and future obligations
and liabilities of the Parent of every type or description to the Secured Party,
or any of its successors or assigns, or any Person entitled to indemnification
under the Lease Agreement, in each case arising under or in connection with the
Lease Agreement and this Agreement, whether for lease payments, cash collateral
cover, fees, expenses, indemnities or other amounts (including attorneys’ fees
and expenses and court costs); in each case whether due or not due, direct or
indirect, joint and/or several, absolute or contingent, voluntary or
involuntary, liquidated or unliquidated, determined or undetermined, now or
hereafter existing, extended, renewed or restructured, whether or not from time
to time decreased or extinguished and later increased, created or incurred,
whether or not arising after the commencement of a proceeding under the
Bankruptcy Code (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding, and whether or not recovery of any
such obligation or liability may be barred by a statute of limitations and
whether or not such obligation or liability may otherwise be unenforceable;
except for any Uncollateralized Portion of such obligations and liabilities (all
obligations and liabilities described in this Section 2.02 are collectively
referred to as the “Secured Obligations”).
Section 2.03 Limitations; No Recourse. If the obligations of any Pledgor
hereunder otherwise would be subject to avoidance under Section 548 of the
Bankruptcy Code or any applicable state law relating to fraudulent conveyances
or fraudulent transfers, taking into consideration such Pledgor’s rights of
reimbursement and indemnity, if any, from the Parent with respect to amounts
paid by such Pledgor, then such obligations hereby are reduced to the largest
amount that would make them not subject to such avoidance. Any Person asserting
that such Pledgor’s obligations are so avoidable shall have the burden
(including the burden of production
Collateral Agreement

7



--------------------------------------------------------------------------------



 



and of persuasion) of proving (a) that, without giving effect to this
Section 2.03, such Pledgor’s obligations hereunder would be avoidable and
(b) the extent to which such obligations are reduced by operation of this
Section 2.03.
     The obligations of Coeur Australia hereunder are limited to the grant of
the Security Interest in the Collateral owned by Coeur Australia, with no
recourse to any other assets or properties of Coeur Australia or to Coeur
Australia.
ARTICLE III
WARRANTIES AND REPRESENTATIONS
     The Parent makes the following representations and warranties, all of which
shall survive until termination of this Agreement pursuant to Section 6.07.
Section 3.01 Financing Statements; Perfection, etc. Financing statements
containing a true and correct description of the Collateral have been reviewed
by the Parent and are in proper form for filing in the office of the Secretary
of State of the State of Idaho and in each other jurisdiction necessary to
establish a valid and perfected Lien in favor of the Secured Party in all
Collateral in which a Lien may be perfected by filing under the UCC, and no
further or subsequent filing, recording or registration of financing statements
is necessary under the UCC in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. If actions
other than filing such financing statements under the UCC should reasonably be
necessary or desirable to perfect and protect such security interest under other
applicable law, each Pledgor shall provide to the Secured Party upon request a
true and correct description of the Collateral and such other information as the
Secured Party may request that will enable it to establish a valid and perfected
Lien in favor of the Secured Party in the Collateral. Upon the filing of each
such financing statement in the filing office set forth opposite the applicable
Pledgor’s name on Schedule 3.02 or, if other actions are reasonably necessary or
desirable to perfect such security interest under applicable law, upon
completion of such other actions, the Secured Party will have a valid and fully
perfected first priority (subject to Permitted Liens) Lien on the Collateral.
There are no financing statements on file in any governmental office covering
any Collateral, other than financing statements in favor of the Secured Party or
in respect of Permitted Liens.
Section 3.02 Locations and Names. Schedule 3.02 truly and correctly sets forth
(a) each Pledgor’s chief executive office and principal place of business on the
date hereof and at any time during the last four months, (b) all other places of
business of each Pledgor on the date hereof or at any time during the last five
years, (c) each Pledgor’s form and jurisdiction of organization, its
identification number in the records of such jurisdiction and its federal tax
identification number, (d) each Pledgor’s name as it appears in the official
filings in the state of its organization, (e) all prior or current legal names
and trade names used within the five years ended on the date hereof to identify
any Pledgor in its business or in the ownership of its properties, and (f) the
filing offices where a financing statement is required to be filed with respect
to each Pledgor to perfect the Security Interest in the Collateral.
Collateral Agreement

8



--------------------------------------------------------------------------------



 



Section 3.03 Title to Collateral. The Pledgors, collectively, have good title to
all Collateral and “rights” or the power to transfer “rights” in all other
Collateral within the meaning of Section 9-203 of the UCC. The Pledgors’ title
to all Collateral is free of adverse claims, Liens and restrictions on transfer
or pledge to any firm, person or entity other than Permitted Liens.
Section 3.04 Fraudulent Transfers. Each Pledgor is solvent and will be solvent
immediately after giving effect to the transactions contemplated by the Lease
Agreement to occur on the effective date thereof. No transfer of property is
being made by any Pledgor and no obligation is being incurred by any Pledgor in
connection with the transactions contemplated by the Lease Agreement with the
intent to hinder, delay or defraud either present or future creditors of any
Pledgor.
Section 3.05 Authorization. Each of the Pledgors is a corporation duly
organized, validly existing and in good standing under the laws of its place of
organization and has the requisite corporate power and authority to carry on its
business as now being conducted. The information contained herein about each of
the Pledgors and the Collateral is true and correct. This Agreement and any
writings related to this Agreement have been duly executed and delivered by each
of the Pledgors and are the legal, valid and binding obligations of each of the
Pledgors, enforceable in accordance with their respective terms, and do not
violate, conflict with or result in a breach under any of the Pledgors’ articles
of organization or bylaws (or other similar organizational documents) or any
agreement, instrument, lease, restriction, obligation, law, rule, regulation, or
court or administrative order to which any of the Pledgors or the Collateral is
subject.
Section 3.06 Pledged Account. The Pledged Account is the specified account into
which all silver proceeds under the Amended and Restated Silver Sale and
Purchase Agreement between Coeur Australia and Cobar Operation Pty Limited (the
“Cobar Silver Sale Agreement”) are paid to Coeur Australia. The Pledged Account
is used for the limited purpose of receiving payments under the Cobar Silver
Sale Agreement and remitting such payments to the Parent for use by the Parent
in its business (the “Limited Purpose”). No breach or event of default under any
agreement, instrument, lease, restriction, obligation, applicable law or court
or administrative order to which Coeur Australia and/or its properties is
subject, including the Cobar Silver Sale Agreement, would directly result from
the Parent’s bankruptcy or insolvency or the Parent’s inability to pay its debts
as they become due. Coeur Australia’s rights under the Cobar Silver Sale
Agreement are neither affected nor terminated by (i) the Parent becoming unable
to pay its debts as they become due, (ii) the bankruptcy or insolvency of the
Parent or (iii) the occurrence of any other event with respect to the Parent
that would, if it occurred with respect to Coeur Australia, be an event of
default under either or both of such agreements.
Section 3.07 Coeur Australia. Coeur Australia is a limited purpose company
organized under the laws of Australia whose primary activity is to receive
payments under the Cobar Silver Sale Agreement and to remit such payments to the
Parent, and to conduct any ancillary business and activities necessary to
accomplish such receipts and remittances.
Collateral Agreement

9



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS AND AGREEMENTS
Section 4.01 Delivery of Wells Fargo L/C, etc. Until termination of this
Agreement pursuant to Section 6.07, the Parent shall cause Wells Fargo to
establish and maintain at all times (until the Parent is entitled to terminate
it pursuant to the terms hereof) the Wells Fargo L/C , which shall be a standby
letter of credit or letters of credit in an aggregate amount greater or equal to
than the L/C Amount Threshold and in each case substantially in the form of
Exhibit A hereto, on which the Secured Party may draw as set forth herein, up to
but not in excess of the then applicable L/C Amount Threshold, upon the
occurrence and during the continuance of an Event of Default.
Section 4.02 Filing of Financing Statements, etc. The Pledgors hereby authorize
the Secured Party, at the Parent’s expense, to file one or more financing or
continuation statements (and any amendments thereto) and to take any other
actions necessary to perfect the Security Interest without the signature of any
of the Pledgors, where permitted by law. Secured Party is hereby appointed as
each of the Pledgors’ attorney-in-fact to take all actions and do such things
which the Secured Party may deem necessary to perfect and continue perfection of
the Security Interest and to protect the Collateral.
Section 4.03 Further Assurances. The Pledgors shall, at their own expense,
perform or cause to be performed such acts as may be necessary or advisable, or
that the Secured Party may request at any time, to assure the attachment,
perfection and first priority (subject to Permitted Liens) of the Security
Interest, to exercise the rights and remedies of the Secured Party hereunder or
to carry out the intent of this Agreement.
Section 4.04 Power of Attorney. The Pledgors hereby irrevocably appoint the
Secured Party and its employees and agents as their true and lawful
attorneys-in-fact, with full power of substitution, to do, during the
continuation of an Event of Default, (a) all things required to be done by the
Parent under this Agreement, and (b) all things that the Secured Party may deem
necessary or advisable to assure the attachment, perfection and first priority
(subject to Permitted Liens) of the Security Interest or otherwise to exercise
the rights and remedies of the Secured Party hereunder or to carry out the
intent of this Agreement (including by signing and filing any financing
statement covering the Collateral, and by voting any Collateral as contemplated
by Section 4.11), in each case at the Parent’s expense.
          Without limitation, the Secured Party and its officers and agents
shall be entitled to affix, by facsimile signature or otherwise, the general or
special endorsement of any Pledgor, in such manner as the Secured Party shall
deem advisable, to any Collateral that has been delivered to or obtained by the
Secured Party without appropriate endorsement or assignment, which endorsement
shall be effective for all purposes.
Section 4.05 Changes of Locations of Collateral, Offices, Name or Structure. No
Pledgor shall adopt a trade name or change its name, chief executive office,
principal place of business, identity or structure (including its jurisdiction
of organization) unless, in each case the Parent (i) gives prior written notice
to the Secured Party of such removal, adoption or change and the new
Collateral Agreement

10



--------------------------------------------------------------------------------



 



location of such chief executive office, principal place of business or new
place of business, trade name, name, identity or structure, as the case may be,
and (ii) takes all steps required by Section 4.03 and the other provisions of
this Agreement in connection therewith.
Section 4.06 Payment of Charges and Claims. The Parent shall pay or cause to be
paid (a) all Charges imposed upon any Collateral, and (b) all claims that have
become due and payable and, under applicable law, have or may become Liens upon
any Collateral, in each case before any penalty shall be incurred with respect
thereto; provided that, unless foreclosure, levy or similar proceedings shall
have commenced, the Parent need not pay or cause to be paid or discharge any
such Charges or claims so long as (i) the validity or amount thereof is being
contested in good faith and by appropriate proceedings that have the effect of
preventing foreclosure, levy or similar proceedings relative to such Collateral
and (ii) adequate reserves therefor have been established in accordance with
GAAP. If the Parent fails to pay or cause to be paid or obtain the discharge of
any Charge, claim or Lien required to be paid or discharged under this Section
and asserted against any portion of the Collateral, the Secured Party may, at
any time and from time to time, in its discretion and without waiving or
releasing any obligation of the Parent under this Agreement or waiving any
default by the Parent, make such payment, obtain such discharge or take such
other action with respect thereto as the Secured Party deems advisable.
Section 4.07 Duty of Care; Indemnification.
          (a) The Secured Party shall have no duty of care with respect to the
Collateral, except that the Secured Party shall have an obligation to exercise
reasonable care with respect to Collateral in its possession; provided that
(i) the Secured Party shall be deemed to have exercised reasonable care if
Collateral in its possession is accorded treatment substantially comparable to
that which the Secured Party accords its own property, and (ii) the Secured
Party shall have no obligation to take any actions to preserve rights against
other parties with respect to any Collateral. Without limitation, the Secured
Party shall (A) bear no risk or expense with respect to any Collateral and
(B) have no duty with respect to calls, conversions, presentments, maturities,
notices or other matters relating to Collateral, or to maximize interest or
other returns with respect thereto.
          (b) The Parent hereby agrees to indemnify and hold harmless the
Secured Party and its directors, officers, employees and agents against and from
any and all claims, actions, liabilities, costs and expenses of any kind or
nature whatsoever (including reasonable fees and disbursements of counsel) that
may be imposed on, incurred by, or asserted against any of them, in any way
relating to or arising out of this Agreement or any action taken or omitted by
them hereunder (including for taxes), except to the extent a court holds in a
final and nonappealable judgment that they directly resulted from the gross
negligence or willful misconduct of such Persons.
Section 4.08 Sale of Collateral; Further Encumbrances.
          (a) No Pledgor shall (i) sell, lease, license, transfer, withdraw or
otherwise dispose of any Collateral, or any interest therein, except as
contemplated by Section 4.11 (collectively, “Permitted Sales”), (ii) transfer or
withdraw funds from or to the Pledged Account
Collateral Agreement

11



--------------------------------------------------------------------------------



 



for any purpose other than the Limited Purpose, or (iii) grant or suffer to
exist any Lien in or on any Collateral (except Permitted Liens) or sign or
authorize the filing of any financing statement with respect to any of the
Collateral (except with respect to Permitted Liens). The Parent shall not cause
or permit the members of the Coeur Group to sell, lease, license, transfer,
withdraw or otherwise dispose of any Refinery Collateral except through
Permitted Sales; to grant or suffer to exist any Lien in or on any Refinery
Collateral (except Permitted Liens); or to sign or authorize the filing of any
financing statement with respect to any of the Refinery Collateral (except with
respect to Permitted Liens). If any Collateral, or any interest therein, is
disposed of in violation of these provisions, the Security Interest shall
continue in such Collateral or interest notwithstanding such disposition, the
Person to which the Collateral or interest is being transferred shall be bound
by this Agreement, and the Parent shall deliver or cause to be delivered all
Proceeds thereof to the Secured Party to be held as Collateral hereunder.
          (b) In case of a Permitted Sale, the applicable Pledgor shall inform
the Secured Party of such Permitted Sale at least one business day prior to the
execution of such Permitted Sale. Concurrently with any Permitted Sale, the
Security Interest shall automatically be released from the Collateral so
disposed of; provided, however, that the Security Interest shall in any event
continue in the Proceeds of such Collateral received in connection with such
Permitted Sale.
          (c) Upon satisfaction of all conditions precedent set forth herein,
the Secured Party shall execute and deliver any releases or other documents
reasonably requested by the Parent to accomplish or confirm the release of
Collateral provided by this Section or by Section 4.14. Any such release shall
specifically describe that portion of the Collateral to be released and shall be
without recourse or warranty (other than a warranty that the Secured Party has
not assigned its rights and interests to any other Person). The Parent shall pay
all of the Secured Party’s expenses in connection with any such release and
other documents.
Section 4.09 Protection of Security; Notice of Levy. The Pledgors shall, at
their own cost and expense, take any and all actions necessary to defend title
to the Collateral against all Persons and against all claims and demands and to
preserve, protect and defend the Security Interest and the first priority
thereof against any Liens other than Permitted Liens. The Parent will promptly
notify the Secured Party of any attachment or other legal process levied against
any Collateral.
Section 4.10 Cooperation. The Parent shall furnish to the Secured Party
information concerning the Collateral, to the extent relevant, from time to time
as the Secured Party may reasonably request, and shall make available the
Pledgors’ books and records for inspection and audit by the Secured Party at any
time upon reasonable notice. Until the Refinery Collateral is released from the
Security Interest, the Parent shall furnish to the Secured Party (i) copies of
any monthly balance-of-ounces reports it receives from JM under the Refining
Agreements, and (ii) prior notice of each shipment of silver or gold doré to JM,
which notices shall include the anticipated delivery date of, and the amount (in
ounces) of such silver or gold doré in the applicable shipment. Until the
Refinery Collateral is released from the Security Interest, the Secured Party
shall be entitled to request the above mentioned reports and notices directly
from JM. The Parent shall, promptly after any amendment to any of the Refining
Agreements, furnish to Secured Party a copy of such amendment.
Collateral Agreement

12



--------------------------------------------------------------------------------



 



Section 4.11 Consensual Rights; Distributions.
     (a) So long as no Event of Default shall exist:
          (i) Each applicable Pledgor shall be entitled to exercise any and all
management and other consensual rights pertaining to any Collateral, including
all rights under each Refining Agreement, for any purpose not inconsistent with
the terms of this Agreement.
          (ii) Each applicable Pledgor shall be entitled to receive and retain
and use free of the Security Interest any and all cash and other property paid
or otherwise distributed in respect of the Collateral, including proceeds of
sales of the Refinery Collateral by JM in the ordinary course of business
pursuant to the Refining Agreements (provided that no Shortfall exists at the
time of any such sale or would occur as a result thereof and no Metal Blockage
Notice has been delivered and not rescinded) and remittance by Coeur Australia
of any funds in the Pledged Account to the Parent.
          (b) So long as a Shortfall shall exist, at the sole option of the
Secured Party, any or all rights of the applicable Pledgor to receive cash and
other property distributed in respect of Refinery Collateral as permitted by
subsections (a)(i) and (a)(ii) above shall cease.
          (c) So long as an Event of Default shall exist, at the sole option of
the Secured Party, (i) any or all rights of the applicable Pledgor to exercise
management and other consensual rights and to receive cash and other property
distributed in respect of Collateral as permitted by subsections (a)(i) and
(a)(ii) above shall cease, (ii) the Secured Party shall have the right to
deliver a Metals Blockage Notice to JM and (iii) the Secured Party, if and when
it notifies the applicable Pledgor and the Parent of the exercise of such
option, shall have the sole right to exercise any or all such management and
other consensual rights and to receive and to hold as Collateral any or all such
cash and other property.
          (d) All cash and other property required to be delivered to the
Secured Party hereunder shall, if received by any Pledgor, be received in trust
for the benefit of the Secured Party, be segregated from the other property of
such Pledgor, and promptly be delivered to the Secured Party in the same form as
so received (with any appropriate endorsements or assignments).
Section 4.12 Control of Pledged Account.
     (a) The Parent shall cause the Pledged Account to be, at all times, subject
to an account control agreement (an “Account Control Agreement”) that provides
the Secured Party with “control” (as defined in the UCC) over the Pledged
Account and that is reasonably satisfactory in form and substance to the Secured
Party ( provided, that an account control agreement substantially in the form of
Exhibit B hereto shall be so satisfactory). The Parent shall cause (i) Coeur
Australia to keep the Pledged Account as the specified account into which
payments under the Cobar Silver Sale Agreement are deposited; (ii) Coeur
Australia to comply in all material respects with its obligations under the
Restricted Account Agreement and the Cobar Silver Sale Agreement and not to
amend or terminate such agreements without the prior written consent of
Collateral Agreement

13



--------------------------------------------------------------------------------



 



the Secured Party; and (iii) Coeur Australia to instruct Cobar Operation Pty
Limited to make payments under the Cobar Silver Sale Agreement to the Pledged
Account.
     (b) If the Restricted Account Agreement is terminated, then the Parent
shall, no later than 3 Business Days prior to such termination (or, if the
Parent first obtains knowledge of such termination or intended termination less
than 3 Business Days prior to its occurrence, then no later than 1 Business Day
after the Parent first obtains such knowledge), at the Parent’s option, (x)
(i) establish a deposit account with a different financial institution as
depositary, which new deposit account shall be subject to an account control
agreement that provides the Secured Party with “control” (as defined in the UCC)
over such deposit account and that is reasonably satisfactory in form and
substance to the Secured Party ( provided, that an account control agreement
substantially in the form of Exhibit B hereto shall be so satisfactory), which
account control agreement shall thereafter be deemed the Account Control
Agreement for purposes of this Agreement and (ii) instruct Cobar Operation Pty
Limited to make payments under the Cobar Silver Sale Agreement to such new
deposit account, which deposit account shall thereafter be deemed the Pledged
Account for purposes of this Agreement, or (y) permit the Secured Party to
deliver payment instructions in the form of Exhibit C, which instructions direct
Cobar Operation Pty Limited to make payments under the Cobar Silver Sale
Agreement to an account designated by the Secured Party in its sole discretion
(“Cobar Payment Instructions”).
Section 4.13 Refining Agreements.
     (a) The Parent shall cause JM to enter into and maintain the Refinery
Pledge Agreement with the Parent and the Secured Party, substantially in the
form of Exhibit D hereto and not to amend or terminate such agreement without
the prior written consent of the Secured Party. The Parent will join with the
Secured Party in notifying JM of the Security Interest and in obtaining
acknowledgment from JM that it is holding the Collateral described in the
Refinery Pledge Agreement for the benefit of the Secured Party. The Parent shall
comply , and shall cause each member of the Coeur Group to comply, in all
material respects with its obligations under the Silver Doré Sales Agreements,
Refining Agreements and Refining Contract Rights Agreement and shall not amend
or terminate or cause any member of the Coeur Group to amend or terminate the
Silver Doré Sales Agreements, Refining Agreements or Refining Contract Rights
Agreement without the prior written consent of the Secured Party. The Parent
shall cause JM to maintain insurance on the silver and gold doré as required
under the respective Refining Agreements. At the request of the Secured Party
from time to time, the Parent will cause JM to provide certificates of insurance
in a form reasonably satisfactory to the Secured Party evidencing that the
silver and gold doré constituting part of the Collateral is insured as required
under the Refining Agreements.
     (b) The value of the Refinery Collateral shall be reasonably calculated by
the Secured Party from time to time to be the product of (x) the aggregate
amount of market deliverable silver or gold (calculated in troy ounces) that is
the subject of the Refining Agreements and either will be extracted from doré in
the possession of JM at one of its refinery facilities or has been extracted
from such doré and is in the possession of JM at one of its refinery facilities,
and (y) the London silver or gold fix of one (1) troy ounce of silver or gold,
as applicable, on the day on which the calculation is made.
Collateral Agreement

14



--------------------------------------------------------------------------------



 



     (c) So long as no Event of Default shall exist, the Parent shall be
obligated to provide Refinery Collateral only to the extent of the lesser of
(i) such quantity that has a value, calculated as specified above in
Section 4.13(b), equal to the Refinery Collateral Threshold and (ii) all the
Refinery Collateral (such amount, the “Refinery Collateral Minimum”).
     (d) If the sum of
     L/C Amount Threshold + Refinery Collateral Minimum + Australia Collateral
Threshold
is less than
     Outstanding Gold Obligation Amount — Uncollateralized Portion
(the amount by which (L/C Amount Threshold + Refinery Collateral Minimum+
Australia Collateral Threshold) is less than (Outstanding Gold Obligation Amount
— Uncollateralized Portion) being called a “Shortfall”) and such Shortfall
exceeds $300,000.00 , then the Secured Party may send a notice of such Shortfall
to the Parent (such notice a “Shortfall Notice”). The Parent shall, within three
Business Days of its receipt of such notice and at its option, perform either of
the following actions (or some ratable combination thereof) in an amount of troy
ounces sufficient to make up the Shortfall (based on the London silver or gold
fix on the day on which the applicable calculation of the Shortfall had been
made): (i) deliver to JM, in the aggregate, additional silver or gold doré or
(ii) deposit London Good Silver Bars to the unallocated account maintained by
the Secured Party with a member of the London Bullion Market Association
designated by the Secured Party, provided that the Secured Party shall pay
interest on such delivered London Good Silver Bars at a rate reasonably
determined by the Secured Party.
     When the applicable Shortfall no longer exists, which shall be communicated
to the Secured Party by the Parent, the Secured Party shall, if the Parent
performed as contemplated in clause (i) above, notify JM, or if the Parent
performed as contemplated in clause (ii) above, return the delivered London Good
Silver Bars to the Parent together with any accrued interest thereon.
Section 4.14 Release of Credit Support.
          (a) On the first Business Day of each month, the Secured Party shall
calculate the Outstanding Gold Obligation Amount (any such calculation, a “Gold
Obligation Calculation”) and shall provide reasonable notice to Parent of
(i) any such Gold Obligation Calculation and (ii) the Outstanding Gold
Obligation Amount.
          (b) Upon the termination of this agreement pursuant to Section 6.07,
the Secured Party shall send to the Parent the original copy of the letter of
credit, or the original copy of each letter of credit, as applicable,
constituting the Wells Fargo L/C, accompanied by a document executed by the
Secured Party, in the form required by Wells Fargo for such purpose, stating
that the Secured Party relinquishes all rights as a beneficiary under the Wells
Fargo L/C; and the Parent shall be entitled to terminate the Wells Fargo L/C,
the Security Interest granted by the Pledgors shall automatically, and with no
further action or notice required by any party, terminate, and all of the
Collateral pledged by the Pledgors (including without limitation their
Collateral Agreement

15



--------------------------------------------------------------------------------



 



respective interests in the Refining Agreements) shall be automatically released
from such Security Interest. In connection with such release, the Secured Party
shall execute and deliver to JM a notice terminating the Refinery Pledge
Agreements, a release of the Wells Fargo L/C, in the form required by Wells
Fargo for such purpose, and such other instruments, releases or other documents
as the Parent may request in connection therewith, all in accordance with the
provisions of Section 4.08(c).
     Section 4.15 Coeur Australia. The Parent agrees that (a) the Parent will at
all times own all outstanding shares of Coeur Australia, (b) the Parent will
cause Coeur Australia to maintain its primary activity as described in
Section 3.07 above and not conduct any business other than the Limited Purpose,
and (c) the Parent shall cause Coeur Australia to keep in full force and effect
its existence. The Parent shall not permit Coeur Australia to create, assume or
suffer to exist any indebtedness owing to any affiliate of Coeur Australia or
guarantee any obligation of any of its affiliates. Notwithstanding the amount of
funds on deposit in the Pledged Account from time to time, at no time will the
amount of Australia Collateral subject to the security interest granted by Coeur
Australia under this Agreement exceed $9,000,000.00 (such amount, the “Australia
Collateral Maximum”. If at any time the aggregate funds received by Secured
Party as a result of (a) Secured Party’s transfers of funds to it pursuant to an
Account Control Agreement and (b) delivery by the Secured Party of Cobar Payment
Instructions shall exceed the Australia Collateral Maximum, then Secured Party
will, within two Business Days of receipt of any such excess, transfer any such
excess to an account designated by Coeur Australia in its sole discretion. Such
obligation of Secured Party to transfer funds received in excess of the
Australia Collateral Maximum shall apply not only to all amounts initially
received by Secured Party upon an exercise of its rights pursuant an Account
Control Agreement or delivery of Cobar Payment Instructions, but also to all
amounts subsequently received by Secured Party pursuant to an Account Control
Agreement or the Cobar Payment Instructions.
     If an Event of Default occurs, the Parent will and will cause Coeur
Australia to maintain in full force and effect an Account Control Agreement and
Cobar Payment Instructions until such time as funds in an aggregate amount equal
to the Australia Collateral Threshold are provided to Secured Party pursuant to
such Account Control Agreement and Cobar Payment Instructions.
ARTICLE V

EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
Section 5.01 Event of Default.
          “Event of Default” means the occurrence of one or more following
events:

  (i)   The occurrence of one or more “events of default” (as defined in the
Lease Agreement) by the Parent;     (ii)   A default by any Pledgor in the
payment or performance of any material obligation owing to the Secured Party
under this Agreement which is not cured within three (3) Business Days of notice
of such default to that Pledgor;

Collateral Agreement

16



--------------------------------------------------------------------------------



 



  (iii)   Any representation or warranty made by any Pledgor to the Secured
Party in this Agreement is untrue or inaccurate in any material respect as of
the date made or deemed made;     (iv)   A filing by any Pledgor of a petition
or other commencement of any proceeding under any bankruptcy, insolvency,
reorganization or similar law for the protection of creditors, or the filing of
any such petition or commencement of any such proceeding against it;     (v)   A
Pledgor’s otherwise becoming bankrupt or insolvent (however evidenced);     (vi)
  A Pledgor’s inability to pay its debts as they become due;     (vii)   The
appointment of an administrator, receiver, liquidator or other officer over a
Pledgor or any of its assets;     (viii)   A Pledgor’s merger or consolidation
with any other entity or the transfer, by any means, of all or substantially all
of a Pledgor’s assets to another entity if the creditworthiness of the
resulting, surviving or transferee entity is materially weaker than that of the
Pledgor immediately prior to such action as reasonably determined by the Secured
Party;     (ix)   Any Pledgor ceases to operate a material part of its business;
or     (x)   A Pledgor’s disaffirmance, disclaimer, repudiation, or rejection,
in whole or in part, or challenge to the validity of, any guarantee issued in
respect of that Pledgor.

Section 5.02 Remedies. If (a) upon or after the occurrence of any Event of
Default, the Secured Party elects to exercise remedies under this Agreement or
(b) there occurs an “event of default” (as defined in the Lease Agreement) by
the Parent of a type described in clauses (ii), (iii), (iv) or (v) of
Section 8.1 of the Lease Agreement (the occurrence of any such event shall be
referred to as an “Acceleration”), then, whether or not all the Secured
Obligations shall have become immediately due and payable, subject to
Section 5.05:
          (a) In addition to all its other rights, powers and remedies under
this Agreement and applicable law, the Secured Party shall have, and may
exercise, any and all of the rights, powers and remedies of a secured party
under the UCC, all of which rights, powers and remedies shall be cumulative and
not exclusive, to the extent permitted by applicable law.
          (b) The Secured Party shall have the right, all at the Secured Party’s
sole option and as the Secured Party in its discretion may deem necessary or
advisable, to do any or all of the following:
     (i) foreclose the Security Interest by any available judicial procedure or
without judicial process; and
Collateral Agreement

17



--------------------------------------------------------------------------------



 



     (ii) exercise any and all other rights, powers, privileges and remedies of
an owner of the Collateral all without liability except to account for property
actually received by it, but the Secured Party shall have no duty to the Parent
to exercise any such right, power or privilege and shall not be responsible for
any failure to do so or delay in so doing.
          (c) The Secured Party shall have the right to sell or otherwise
dispose of all or any Collateral at public or private sale or sales, with such
notice as may be required by Section 5.04, in lots or in bulk, at any exchange,
over the counter or at any of the Secured Party’s offices or elsewhere, for cash
or on credit, with or without representations or warranties, all as the Secured
Party, in its discretion, may deem advisable. Without limitation, the Secured
Party may specifically disclaim any warranties of title and the like. The
Collateral need not be present at any such sales. If sale of all or any part of
the Collateral is made on credit or for future delivery, the Collateral so sold
may be retained by the Secured Party until the sale price is paid by the
purchaser thereof, but the Secured Party shall not incur any liability in case
any such purchaser shall fail to take up and pay for the Collateral so sold and,
in case of any such failure, such Collateral may be sold again upon like notice.
The Secured Party shall not be obligated to prepare the Collateral for sale and
shall not be obligated to make any sale of the Collateral regardless of notice
of sale having been given. The Secured Party may purchase all or any part of the
Collateral at public or, if permitted by applicable law, private sale, and in
lieu of actual payment of the purchase price, the Secured Party may apply
against such purchase price any amount of the Secured Obligations.
          (d) The Secured Party may comply with any applicable law (other than
the UCC) in connection with any exercise of remedies hereunder and such
compliance shall not be considered to adversely affect the commercial
reasonableness of such exercise of remedies. Without limitation, the Secured
Party shall not be required to register or qualify any of the Collateral that
constitutes securities under applicable state or federal securities laws in
connection with any sale or other disposition thereof if such disposition is
effected in a manner that complies with all applicable federal and state
securities laws. The Secured Party shall be authorized at any such disposition
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are “accredited
investors” or “qualified institutional buyers” under applicable law and
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof. If any such Collateral is sold at
private sale, the Parent agrees that if such Collateral is sold in a manner that
the Secured Party in good faith believes to be reasonable under the
circumstances then existing, then (A) the sale shall be deemed to be
commercially reasonable in all respects, (B) the Parent shall not be entitled to
a credit against the Secured Obligations in an amount in excess of the purchase
price, and (C) the Secured Party shall not incur any liability or responsibility
to the Parent in connection therewith, notwithstanding the possibility that a
substantially higher price might have been realized at a public sale. The Parent
recognizes that a ready market may not exist for such Collateral if it is not
regularly traded on a recognized securities exchange, and that a sale by the
Secured Party of any such Collateral for an amount substantially less than the
price that might have been achieved had the Collateral been so traded may be
commercially reasonable in view of the difficulties that may be encountered in
attempting to sell Collateral that is privately traded.
Collateral Agreement

18



--------------------------------------------------------------------------------



 



Section 5.03 Application of Proceeds.
          (a) Any cash proceeds received by the Secured Party in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral following the occurrence of an Acceleration or otherwise (including
insurance proceeds) may be held by the Secured Party as Collateral and/or then
or at any time thereafter applied as follows:
          (i) first, to pay all advances, charges, costs and expenses payable to
the Secured Party pursuant to Section 6.01; and
          (ii) to pay the Secured Obligations in the order determined by the
Secured Party in its discretion.
          (b) The Parent and any other Person then obligated therefor (which,
for clarity, shall not include the Pledgors) shall pay to the Secured Party on
demand any deficiency with regard to the Secured Obligations that may remain
after such sale, collection or realization of, from or upon the Collateral.
Section 5.04 Notice. Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Secured Party will send or otherwise make available to the Parent reasonable
notice of the time and place of any public sale or of the time on or after which
any private sale of any Collateral is to be made. Each of the Pledgors agrees
that any notice required to be given by the Secured Party of a sale or other
disposition of Collateral, or any other intended action by the Secured Party,
that is received in accordance with the provisions set forth in Section 6.04 ten
days prior to such proposed action shall constitute commercially reasonable and
fair notice thereof to each of the Pledgors. Parent agrees that any notice
required to be given by the Secured Party in connection with Section 4.14(a)
that is received within ten days of a Gold Obligation Calculation shall
constitute reasonable notice. The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each of the Pledgors hereby waives any right
to receive notice of any public or private sale of any Collateral or other
security for the Secured Obligations except as expressly provided for in this
Section.
Section 5.05 Order of Exercise of Remedies. Notwithstanding any other provision
herein, (i) the Secured Party shall not exercise its remedies in respect of the
Australia Collateral or exercise its right to draw under the Wells Fargo L/C
until it has exhausted all remedies available to it in respect of the Refinery
Collateral, including its rights in any Refinery Collateral, including any
quantity of silver or gold doré delivered and London Good Silver Bars deposited
pursuant to Section 4.13(d), in excess of such quantity that has a value,
calculated as specified above in Section 4.13(b), equal to the Refinery
Collateral Threshold; and (ii) the Secured Party shall not exercise its remedies
in respect of the Australia Collateral until it has exhausted its right to draw
under the Wells Fargo L/C, subject to the L/C Amount Threshold. In any exercise
of its remedies hereunder, the Secured Party shall be entitled to an amount no
greater than the sum of Total Collateral Requirement and, in the event of a
Shortfall, the quantity of silver or gold doré delivered and London Good Silver
Bars deposited pursuant to Section 4.13(d).
Collateral Agreement

19



--------------------------------------------------------------------------------



 



ARTICLE VI
GENERAL
Section 6.01 Secured Party’s Expenses, Including Attorneys’ Fees. Regardless of
the occurrence of an Event of Default, the Parent agrees to pay to the Secured
Party any and all reasonable advances, charges, costs and expenses, including
reasonable attorney’s fees and related reasonable costs/expenses (including
expert witness fees, and court costs and expenses), that the Secured Party may
incur in connection with (a) the negotiation, preparation, execution and
delivery of this Agreement (including any amendments) and all other documents
delivered in connection herewith, (b) the creation, perfection or continuation
of the Security Interest or protection of its priority in the Collateral,
including the discharging of any prior or junior Lien or adverse claim against
the Collateral or any part thereof that is not permitted hereby, (c) the
custody, preservation or sale of, collection from, or other realization upon,
any of the Collateral, (d) the exercise or enforcement of any of the rights,
powers or remedies of the Secured Party under this Agreement or under applicable
law or any workout or restructuring or insolvency or bankruptcy proceeding or
(e) the failure by the Parent to perform or observe any of the provisions
hereof. All such amounts and all other amounts payable hereunder shall be
payable on demand.
Section 6.02 Amendments and Other Modifications.
          (a) This Agreement may not be amended, modified, or supplemented,
except by a writing signed by both the Parent and the Secured Party. This
Agreement supersedes all standard terms and conditions of trading of either
party, regardless of how denominated and whether or not the same are printed on
one or more confirmations of lease terms or sales or purchase orders relating
thereto.
          (b) No notice to or demand on the Parent in any case shall entitle the
Parent to any other or further notice or demand in similar or other
circumstances.
Section 6.03 Cumulative Remedies; Failure or Delay. The rights and remedies
provided for under this Agreement are cumulative and are not exclusive of any
rights and remedies that may be available to the Secured Party under applicable
law, the Lease Agreement or otherwise. No failure or delay on the part of the
Secured Party in the exercise of any power, right or remedy under this Agreement
shall impair such power, right or remedy or shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude other or further exercise of such or any other power, right or remedy.
Section 6.04 Notices, etc. All notices and other communications under this
Agreement shall be in writing and shall be made and received in the manner
provided for in Section 12 of the Lease Agreement.
Section 6.05 Successors and Assigns. This Agreement shall be binding upon and
shall, subject to the next sentence, inure to the benefit of each Pledgor and
the Secured Party and their respective successors and assigns. No Pledgor shall
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the Secured Party. The benefits of this
Collateral Agreement

20



--------------------------------------------------------------------------------



 



Agreement shall pass automatically with any assignment of the Secured
Obligations (or any portion thereof), to the extent of such assignment.
Section 6.06 Payments Set Aside. Notwithstanding anything to the contrary herein
contained, this Agreement, the Secured Obligations and the Security Interest
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any or all of the Secured Obligations
is rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be restored or returned by the Secured Party in connection
with any bankruptcy, reorganization or similar proceeding involving the Parent,
any other party liable with respect to the Secured Obligations or otherwise, if
the proceeds of any Collateral are required to be returned by the Secured Party
under any such circumstances, or if the Secured Party elects to return any such
payment or proceeds or any part thereof in its discretion, all as though such
payment had not been made or such proceeds not been received.
Section 6.07 Continuing Security Interest; Termination.
          (a) This Agreement shall create a continuing security interest in the
Collateral and, except as provided below, the Security Interest and all
agreements, representations and warranties made herein shall survive until, and
this Agreement shall terminate only upon, the indefeasible payment in full of
the Secured Obligations.
          (b) Notwithstanding anything in this Agreement or applicable law to
the contrary, the agreements of the Parent set forth in Sections 4.07(b), 6.01,
6.04, 6.07(b), 6.08, 6.09, 6.11, 6.12 and 6.13 shall survive the payment of all
other Secured Obligations and the termination of this Agreement.
Section 6.08 Arbitration.
          (a) The parties agree that any controversy or claim arising out of or
relating to this Agreement, or any breach hereof, shall be settled by
arbitration conducted by the American Arbitration Association in New York, New
York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The award of the arbitrator(s) shall be final and
binding upon the parties hereto and judgment on the award may be entered in any
court of competent jurisdiction.
          (b) Nothing contained in this Section shall preclude the Secured Party
from bringing any action or proceeding arising out of or relating to this
Agreement in the courts of any place where any Pledgor or any of its assets may
be found or located.
Section 6.09 Waiver and Estoppel. Except as otherwise provided in this
Agreement, each Pledgor hereby waives: (a) presentment, protest, notice of
dishonor, release, compromise, settlement, extension or renewal and any other
notice of or with respect to the Secured Obligations and hereby ratifies and
confirms whatever the Secured Party may do in this regard; (b) notice prior to
taking possession or control of any Collateral; (c) ANY BOND OR SECURITY THAT
MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING THE SECURED PARTY TO EXERCISE
ANY OF ITS RIGHTS, POWERS OR REMEDIES; (d) the benefit of all valuation,
appraisement, redemption and exemption laws; (e) any rights to require
Collateral Agreement

21



--------------------------------------------------------------------------------



 



marshalling of the Collateral upon any sale or otherwise to direct the order in
which the Collateral shall be sold; (f) any setoff; and (g) any rights to
require the Secured Party to proceed against any Person, proceed against or
exhaust any Collateral or any other security interests or guaranties or pursue
any other remedy in the Secured Party’s power, or to pursue any of such rights
in any particular order or manner, and any defenses arising by reason of any
disability or defense of any Person.
Section 6.10 Execution in Counterparts. This Agreement may be executed by means
of the exchange of signed counterparts of the Agreement, including by facsimile
or electronic (e.g. PDF) transmission, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
In the case of an Agreement being executed by facsimile or electronic
transmission, as soon as practicable after such transmission, the Secured Party
shall send two (2) signed counterparts of the Agreement to each Pledgor, and
each Pledgor shall sign and return one copy of the Agreement to the Secured
Party; provided, however, that the failure by either party to deliver signed
hard copies after the facsimile transmissions shall not affect the validity of
the Agreement.
Section 6.11 Complete Agreement. This Agreement, together with the exhibits and
schedules hereto and the Lease Agreement, is intended by the parties as a final
expression of their agreement regarding the subject matter hereof and as a
complete and exclusive statement of the terms and conditions of such agreement.
Section 6.12 Limitation of Liability. No claim shall be made by any Pledgor
against the Secured Party or the affiliates, directors, officers, employees or
agents of the Secured Party for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or under any other theory
of liability arising out of or related to the transactions contemplated by this
Agreement and the Lease Agreement, or any act, omission or event occurring in
connection therewith; and each Pledgor hereby waives, releases and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
Section 6.13 WAIVER OF TRIAL BY JURY. EACH PLEDGOR AND THE SECURED PARTY WAIVE
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS AGREEMENT OR THE LEASE
AGREEMENT OR ANY ACTION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR ACTIONS.
Collateral Agreement

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first set forth above.

            COEUR D’ALENE MINES CORPORATION:
      By:   /s/ Mitchell Krebs         Name:   Mitchell Krebs        Title:  
Sr. VP and CFO        CDE AUSTRALIA PTY LTD:
      By:   /s/ Mitchell Krebs         Name:   Mitchell Krebs        Title:  
Director        MITSUBISHI INTERNATIONAL CORPORATION:
      By:   /s/ Kotaro Tomita         Name:   Kotaro Tomita        Title:  
Division SVP, Precious Metals Division     

[Signature page to Second Amended and Restated Collateral Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02
SCHEDULE OF LOCATIONS AND NAMES
(a) Each Pledgor’s chief executive office and principal place of business on the
date hereof and at any time during the last four months:

     
Coeur Australia
  Chief executive office
 
  c/o Coeur d’Alene Mines Corporation
 
  505 Front Avenue
 
  Coeur d’Alene, ID 83814
 
  USA
 
   
 
  Principal place of business during last four months
 
  CDE Australia Pty Ltd
 
  3 Spring Street
 
  Sydney NSW 2000
 
  Australia
 
   
Parent
  Chief executive office
 
  c/o Coeur d’Alene Mines Corporation
 
  505 Front Avenue
 
  Coeur d’Alene, ID 83814
 
  USA

(b) All other places of business of each Pledgor on the date hereof or at any
time during the last five years

     
Coeur Australia
  Not applicable
 
   
Parent
  Not applicable

(c) Each Pledgor’s form and jurisdiction of organization, its identification
number in the records of such jurisdiction and its federal tax identification
number

     
Coeur Australia
  Form
 
  Proprietary limited corporation
 
   
 
  Jurisdiction of Organization
 
  Australia
 
   
 
  Identification Number in Records of Jurisdiction of Organization
 
  ACN 113 667 682
 
  ABN 40 113 667 682
 
   
 
  Federal Tax Identification Number
 
  825 504 724 (Australia)  
Parent
  Form
 
  Corporation
 
   
 
  Jurisdiction of Organization
 
  Idaho
 
   
 
  Identification Number in Records of Jurisdiction of Organization

Schedule 3.02, Page 1



--------------------------------------------------------------------------------



 



     
 
  C16679
 
   
 
  Federal Tax Identification Number
 
  82-0109423

(d) Each Pledgor’s name as it appears in the official filings in the state of
its organization

     
Coeur Australia
  CDE Australia Pty Ltd
 
   
Parent
  COEUR D’ALENE MINES CORPORATION

(e) All prior or current legal names and trade names used within the five years
ended on the date hereof to identify any Pledgor in its business or in the
ownership of its properties

     
Coeur Australia
  CDE Australia Pty Ltd
 
   
Parent
  Coeur d’Alene Mines Corporation

(f) The filing offices where a financing statement is required to be filed with
respect to each Pledgor to perfect the Security Interest in the Collateral.

     
Coeur Australia
  District of Columbia Recorder of Deeds
 
   
Parent
  Idaho Secretary of State

Schedule 3.02, Page 2



--------------------------------------------------------------------------------



 



EXHIBIT A
WELLS FARGO BANK, N.A.
TRADE SERVICES DIVISION — STANDBY LETTER OF CREDIT UNIT
One Front Street, 21st Floor, San Francisco, California 94111
Phone: (800) 798-2815 Option 1. E-Mail: sftrade@wellsfargo.com
IRREVOCABLE LETTER OF CREDIT

     
BENEFICIARY:
   
Mitsubishi International Corporation
  Letter of Credit No.: [ ]
655 Third Avenue, 5th Floor
  Date: December 5, 2008
New York, NY 10017
Attention: Robert Armstrong
   
Telephone: 212-605-2152
   

Ladies and Gentlemen:
     At the request and for the account of Coeur D’Alene Mines Corporation, 505
E Front Avenue, Coeur D’Alene, ID 83814, we hereby establish our irrevocable
Letter of Credit in your favor in the amount of [ ] United States Dollars (US $[
]). This Letter of Credit is available with us at our above office by payment of
your draft(s) drawn on us at sight.
     Except as expressly stated herein, this undertaking is not subject to any
condition or qualification whatsoever. The obligation of Wells Fargo Bank, N.A.
under this Credit is the individual obligation of Wells Fargo Bank, N.A. and is
in no way contingent upon reimbursement with respect thereto.
     Partial and multiple drawings are permitted under this Letter of Credit.
     Each draft or demand must be marked “DRAWN UNDER WELLS FARGO BANK, N. A.
LETTER OF CREDIT NO. [ ]”.
     This Letter of Credit expires at our above office on December 5, 2009.
     If any instructions accompanying a drawing under this Letter of Credit
request that payment is to be made by transfer to an account with us or at
another bank, we and/or such other bank may rely on an account number specified
in such instructions even if the number identifies a person or entity different
from the intended payee.
     This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision) International Chamber of Commerce
Publication No. 600 (“UCP”) and engages us in accordance with the terms thereof.

A-1



--------------------------------------------------------------------------------



 



     THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER [ ]
     Should you have occasion to communicate with us regarding this Letter of
Credit, kindly direct your communication to our Trade Services Division,
Northern California at the address above making specific reference to the number
of the Letter or Credit.
     We hereby engage with you that each draft drawn and presented to us in
compliance with the terms and provisions of this Letter of Credit will be duly
honored by payment to you of the amount requested.

            Very truly yours,


WELLS FARGO BANK, N. A.
      By:           (Authorized Signature)           

A-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
RESTRICTED ACCOUNT AND SECURITIES
ACCOUNT CONTROL AGREEMENT
(Access Restricted after Instructions)
This Restricted Account and Securities Account Control Agreement (this
“Agreement”), dated as of the date specified on the initial signature page of
this Agreement, is entered into by and among CDE Australia PTY LTD (“Company”),
Mitsubishi International Corporation, a New York Corporation (“Secured Party”)
and [Bank] (“Bank”), and sets forth the rights of Secured Party and the
obligations of Bank with respect to the deposit accounts of Company at Bank
identified at the end of this Agreement as the Restricted Accounts (each
hereinafter referred to individually as a “Restricted Account” and collectively
as the “Restricted Accounts”) and each securities account of Company at Bank
linked to any Restricted Account by a sweep mechanism, provided that such
securities account either (i) bears an account number identical to the linked
Restricted Account or (ii) is separately identified by number at the end of this
Agreement as a Securities Account (each hereinafter referred to individually as
a “Securities Account” and collectively as “Securities Accounts”). As used in
this Agreement, the term “Restricted Account” also refers to each “Preferred
Option Sweep Account” (each hereinafter an “Offshore Account”) maintained by
Company with Bank and linked to another Restricted Account by a sweep mechanism.
Company and Secured Party understand and acknowledge that each Restricted
Account which is an Offshore Account is a subaccount, in the name of Company, of
an offshore U.S. Dollar-denominated deposit account of Bank maintained with
Bank’s Grand Cayman branch, and that any transfer of funds into or out of the
Offshore Account, pursuant to Section 4 of this Agreement or otherwise, must
pass through the domestic Restricted Account to which the Offshore Account is
specifically linked. Each account numerically designated as a Restricted Account
includes, for purposes of this Agreement, and without the necessity of
separately listing subaccount numbers, all subaccounts presently existing or
hereafter established for deposit reporting purposes and integrated with the
numerically designated Restricted Account by an arrangement in which deposits
made through subaccounts are posted only to the designated Restricted Account.

1.   Secured Party’s Interest in Restricted Accounts and Securities Accounts.
Secured Party represents that it has extended credit to Company and has been
granted a security interest in the Restricted Accounts and Securities Accounts.
Company hereby confirms, and Bank hereby acknowledges, the security interest
granted by Company to Secured Party in all of Company’s right, title and
interest in and to (i) the Restricted Accounts and all funds now or hereafter on
deposit in or payable or withdrawable from the Restricted Accounts (the
“Restricted Account Funds”), and (ii) the Securities Accounts and all financial
assets, security entitlements, investment property, and other property and the
proceeds thereof now or at any time hereafter held in the Securities Accounts
(the “Securities Account Assets”). (As used herein, the terms “investment
property,” “financial asset”, “entitlement order” and “security entitlement”
shall have the respective meanings set forth in the Uniform Commercial Code of
the state whose law governs this Agreement. The parties hereby expressly agree
that all property, including without limitation, cash, certificates of deposit
and mutual funds, at any time held in any of the Securities Accounts is to be
treated as a “financial asset”.) Except as specifically provided otherwise in
this Agreement, Company has given Secured Party complete control over the
Restricted Accounts, the Restricted Account Funds, the Securities Accounts, and
the Securities Account Assets. Company and Secured Party desire to enter into
this Agreement to further the arrangements between Secured Party and Company
regarding the Restricted Accounts and the Securities Accounts.

2.   Access to Restricted Accounts and Securities Accounts. Secured Party agrees
that until Bank receives, and has had a reasonable opportunity to act upon,
written instructions from

B-1



--------------------------------------------------------------------------------



 



    Secured Party directing that Company no longer have access to any Restricted
Account Funds or Securities Account Assets (the “Instructions”), Company will be
allowed access to the Restricted Account Funds, and access to the Securities
Account Assets through redemption of Securities Account Assets and transfer of
the proceeds of such redemption in each case to the applicable Restricted
Account. After Bank receives the Instructions, (a) Company will no longer be
allowed access to the Restricted Account Funds or Securities Account Assets, and
(b) Secured Party will have the exclusive right to direct the disposition of all
Restricted Account Funds and Securities Account Assets; and Bank agrees to
transfer the Restricted Account Funds and Securities Account Assets to Secured
Party in accordance with the provisions of Section 4 below, subject to the
conditions set forth in this Agreement. Company agrees that the Restricted
Account Funds and Securities Account Assets should be paid and/or delivered to
Secured Party after Bank receives the Instructions, and hereby irrevocably
authorizes Bank to comply with the Instructions even if Company objects in any
way to the Instructions.

3.   Balance Reports. Bank agrees, at the telephone request of Secured Party on
any day on which Bank is open to conduct its regular banking business other than
a Saturday, Sunday or public holiday (a “Business Day”), to make available to
Secured Party a report (“Balance Report”) showing the available balance in the
Restricted Accounts and Securities Accounts as of the beginning of such Business
Day, either on-line or by facsimile transmission, at Bank’s option. Company
expressly consents to this transmission of information.

4.   Transfers to Secured Party. Bank agrees that on each Business Day after it
receives the Instructions it will transfer to the Secured Party’s account
specified at the end of this Agreement with the bank specified at the end of
this Agreement or (if no account is so specified) to such account as Secured
Party specifies in the Instructions (in either case, the “Secured Party
Account”) the full amount of the available balance in the Restricted Accounts at
the beginning of such Business Day, including all Restricted Account Funds and
Securities Account Assets in all Offshore Accounts or Securities Accounts linked
to the Restricted Accounts. Bank will use the Fedwire system to make each funds
transfer unless for any reason the Fedwire system is unavailable, in which case
Bank will determine the funds transfer system to be used in making each funds
transfer and the means by which each transfer will be made. Bank, Secured Party
and Company each agree that Bank will, without further consent of Company,
comply with (i) instructions given to Bank by Secured Party directing
disposition of funds in the Restricted Accounts, and (ii) entitlement orders
originated by Secured Party directing disposition of Securities Account Assets
in the Securities Accounts, subject otherwise to the terms of this Agreement and
Bank’s standard policies, procedures and documentation in effect from time to
time governing the type of disposition requested. Except as otherwise required
by law, Bank will not agree with any third party to comply with instructions or
entitlement orders originated by such third party for disposition of Restricted
Account Funds in any of the Restricted Accounts or Securities Account Assets in
any of the Securities Accounts.

5.   Returned Items. Secured Party and Company understand and agree that the
face amount (“Returned Item Amount”) of each Returned Item will be paid by Bank
debiting the Restricted Account into which such Returned Item was originally
deposited, without prior notice to Secured Party or Company. As used in this
Agreement, the term “Returned Item” means (i) any item deposited to a Restricted
Account and returned unpaid, whether for insufficient funds or for any other
reason, and without regard to the timeliness of such return or the occurrence or
timeliness of any drawee’s notice of non-payment; (ii) any item subject to a
claim against Bank of breach of transfer or presentment warranty under the
Uniform Commercial Code (as adopted in the applicable state) or Regulation CC
(12 C.F.R. §229), as in effect from time to time; (iii) any automated clearing
house (“ACH”) entry credited to a Restricted Account and returned unpaid or
subject to an adjustment entry under applicable clearing house rules, whether
for insufficient funds or for any other reason, and without regard to the
timeliness of such return or adjustment; (iv) any credit to a Restricted Account
from a merchant card transaction, against which a contractual demand for
chargeback has been made; and (v) any credit to a Restricted Account

B-2



--------------------------------------------------------------------------------



 



    made in error. Company agrees to pay all Returned Item Amounts immediately
on demand, without setoff or counterclaim, to the extent there are not
sufficient funds in the applicable Restricted Account to cover the Returned
Item Amounts on the day they are to be debited from the Restricted Account.
Secured Party agrees to pay all Returned Item Amounts within thirty
(30) calendar days after demand, without setoff or counterclaim, to the extent
that (i) the Returned Item Amounts are not paid in full by Company within
fifteen (15) calendar days after demand on Company by Bank, and (ii) Secured
Party has received proceeds from the corresponding Returned Items.

6.   Settlement Items. Secured Party and Company understand and agree that the
face amount (“Settlement Item Amount”) of each Settlement Item will be paid by
Bank debiting the applicable Restricted Account, without prior notice to Secured
Party or Company. As used in this Agreement, the term “Settlement Item” means
(i) each check or other payment order drawn on or payable against any controlled
disbursement account or other deposit account at any time linked to a Restricted
Account by a zero balance account connection (each a “Linked Account”), which
Bank cashes or exchanges for a cashier’s check or official check over its
counters in the ordinary course of business prior to receiving the Instructions
and having had a reasonable opportunity to act on them, and which is presented
for settlement against the Restricted Account (after having been presented
against the Linked Account) after Bank receives the Instructions, (ii) each
check or other payment order drawn on or payable against a Restricted Account,
which, on the Business Day Bank receives the Instructions, Bank cashes or
exchanges for a cashier’s check or official check over its counters in the
ordinary course of business after Bank’s cutoff time for posting, (iii) each ACH
credit entry initiated by Bank, as originating depository financial institution,
on behalf of Company, as originator, prior to Bank having received the
Instructions and having had a reasonable opportunity to act on them, which ACH
credit entry settles after Bank receives the Instructions, and (iv) any other
payment order drawn on or payable against a Restricted Account, which Bank has
paid or funded prior to receiving the Instructions and having had a reasonable
opportunity to act on them, and which is first presented for settlement against
the Restricted Account in the ordinary course of business after Bank receives
the Instructions and has transferred Restricted Account Funds to Secured Party
under Section 4 of this Agreement. Company agrees to pay all Settlement
Item Amounts immediately on demand, without setoff or counterclaim, to the
extent there are not sufficient funds in the applicable Restricted Account to
cover the Settlement Item Amounts on the day they are to be debited from the
Restricted Account. Secured Party agrees to pay all Settlement Item Amounts
within thirty (30) calendar days after demand, without setoff or counterclaim,
to the extent that (i) the Settlement Item Amounts are not paid in full by
Company within fifteen (15) calendar days after demand on Company by Bank, and
(ii) Secured Party has received Restricted Account Funds under Section 4 of this
Agreement.

7.   Bank Fees. Company agrees to pay all Bank’s fees and charges for the
maintenance and administration of the Restricted Accounts and Securities
Accounts and for the treasury management and other account services provided
with respect to the Restricted Accounts and Securities Accounts (collectively
“Bank Fees”), including, but not limited to, the fees for (a) the Balance
Reports provided on the Restricted Accounts and Securities Accounts, (b) the
funds transfer services received with respect to the Restricted Accounts,
(c) Returned Items, (d) funds advanced to cover overdrafts in the Restricted
Accounts (but without Bank being in any way obligated to make any such
advances), and (e) duplicate bank statements on the Restricted Accounts. The
Bank Fees will be paid by Bank debiting one or more of the Restricted Accounts
on the Business Day that the Bank Fees are due, without notice to Secured Party
or Company. If there are not sufficient funds in the Restricted Accounts to
cover fully the Bank Fees on the Business Day they are debited from the
Restricted Accounts, such shortfall or the amount of such Bank Fees will be paid
by Company sending Bank a check in the amount of such shortfall or such Bank
Fees, without setoff or counterclaim, within fifteen (15) calendar days after
demand of Bank. After Bank receives the Instructions, Secured Party agrees to
pay the Bank Fees within thirty (30) calendar days after demand, without setoff
or counterclaim, to the extent

B-3



--------------------------------------------------------------------------------



 



      such Bank Fees are not paid in full by Company by check within fifteen
(15) calendar days after demand on Company by Bank.

8.   Account Documentation. Secured Party and Company agree that, except as
specifically provided in this Agreement, the Restricted Accounts and Securities
Accounts will be subject to, and Bank’s operation of the Restricted Accounts and
Securities Accounts will be in accordance with, the terms and provisions of
(i) Bank’s Commercial Account Agreement or other deposit account agreement
governing the Restricted Accounts and (ii) Bank’s Acceptance of Services, Master
Agreement for Treasury Management Services, and applicable sweep option Service
Description or securities account agreement governing the Offshore Accounts and
Securities Accounts (collectively, the “Account Documentation”).

9.   Bank Statements. After Bank receives the Instructions, Bank will, upon
receiving a written request from Secured Party, send to Secured Party by United
States mail, at the address indicated for Secured Party after its signature to
this Agreement, duplicate copies of all bank statements on the Restricted
Accounts and Securities Accounts which are sent to Company. Company and/or
Secured Party will have thirty (30) calendar days after receipt of a bank
statement to notify Bank of an error in such statement. Bank’s liability for
such errors is limited as provided in the “Limitation of Liability” section of
this Agreement.

10.   Partial Subordination of Bank’s Rights. Bank hereby subordinates to the
security interest of Secured Party in the Restricted Accounts and Securities
Accounts (i) any security interest which Bank may have or acquire in the
Restricted Accounts or Securities Accounts, and (ii) any right which Bank may
have or acquire to set off or otherwise apply any Restricted Account Funds or
Securities Account Assets against the payment of any indebtedness from time to
time owing to Bank from Company, except for debits to the Restricted Accounts
permitted under this Agreement for the payment of Returned Item Amounts,
Settlement Item Amounts or Bank Fees.

11.   Bankruptcy Notice; Effect of Filing. If Bank at any time receives notice
of the commencement of a bankruptcy case or other insolvency or liquidation
proceeding by or against Company (a “Bankruptcy Notice”), Bank will continue to
comply with its obligations under this Agreement, except to the extent that any
action required of Bank under this Agreement is prohibited under applicable
bankruptcy laws or regulations or is stayed pursuant to the automatic stay
imposed under the United States Bankruptcy Code or by order of any court or
agency. With respect to any obligation of Secured Party hereunder which requires
prior demand upon Company, the commencement of a bankruptcy case or other
insolvency or liquidation proceeding by or against Company shall automatically
eliminate the necessity of such demand upon Company by Bank, and shall
immediately entitle Bank to make demand on Secured Party with the same effect as
if demand had been made upon Company and the time for Company’s performance had
expired.

12.   Legal Process, Legal Notices and Court Orders. Bank will comply with any
legal process, legal notice or court order it receives if Bank determines in its
sole discretion that the legal process, legal notice or court order is legally
binding on it.

13.   Indemnification for Following Instructions. Secured Party and Company each
agree that, notwithstanding any other provision of this Agreement, Bank will not
be liable to Secured Party or Company for any losses, liabilities, damages,
claims (including, but not limited to, third party claims), demands,
obligations, actions, suits, judgments, penalties, costs or expenses, including,
but not limited to, attorneys’ fees, (collectively, “Losses and Liabilities”)
suffered or incurred by Secured Party or Company as a result of or in connection
with, (a) Bank complying with any binding legal process, legal notice or court
order referred to in Section 12 of this Agreement, (b) Bank following any
instruction or request of Secured Party, or (c) Bank complying with its
obligations under this Agreement. Company will indemnify Bank against any Losses
and Liabilities Bank may suffer or incur as a result of or in connection with
any of the

B-4



--------------------------------------------------------------------------------



 



        circumstances referred to in clauses (a) through (c) of this Section 13.
To the extent not paid by Company within fifteen (15) calendar days after
demand, Secured Party will indemnify Bank against any Losses and Liabilities
Bank may suffer or incur as a result of or in connection with any of the
circumstances referred to in clause (b) of this Section 13.

14.   No Representations or Warranties of Bank. Bank agrees to perform its
obligations under this Agreement in a manner consistent with the quality
provided when Bank performs similar services for its own account. However, Bank
will not be responsible for the errors, acts or omissions of others, such as
communications carriers, correspondents or clearinghouses through which Bank may
perform its obligations under this Agreement or receive or transmit information
in performing its obligations under this Agreement. Secured Party and Company
also understand that Bank will not be responsible for any loss, liability or
delay caused by wars, failures in communications networks, labor disputes, legal
constraints, fires, power surges or failures, earthquakes, civil disturbances or
other events beyond Bank’s control. BANK MAKES NO EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE SERVICES PROVIDED HEREUNDER
OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.

15.   Limitation of Liability. Bank will not be responsible for any Losses and
Liabilities due to any cause other than its own negligence or breach of this
Agreement, in which case its liability to Secured Party and Company shall,
unless otherwise provided by any law which cannot be varied by contract, be
limited to direct money damages in an amount not to exceed ten (10) times all
the Bank Fees charged or incurred during the calendar month immediately
preceding the calendar month in which such Losses and Liabilities occurred (or,
if no Bank Fees were charged or incurred in the preceding month, the Bank Fees
charged or incurred in the month in which the Losses and Liabilities occurred).
Company will indemnify Bank against all Losses and Liabilities suffered or
incurred by Bank as a result of third party claims; provided, however, that to
the extent such Losses and Liabilities are directly caused by Bank’s negligence
or breach of this Agreement such indemnity will only apply to those Losses and
Liabilities which exceed the liability limitation specified in the preceding
sentence. The limitation of Bank’s liability and the indemnification by Company
set out above will not be applicable to the extent any Losses and Liabilities of
any party to this Agreement are directly caused by Bank’s gross negligence or
willful misconduct. IN NO EVENT WILL BANK BE LIABLE FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES, WHETHER ANY CLAIM IS
BASED ON CONTRACT OR TORT, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN TO
BANK AND REGARDLESS OF THE FORM OF THE CLAIM OR ACTION, INCLUDING, BUT NOT
LIMITED TO, ANY CLAIM OR ACTION ALLEGING GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
FAILURE TO EXERCISE REASONABLE CARE OR FAILURE TO ACT IN GOOD FAITH. Any action
against Bank by Company or Secured Party under or related to this Agreement must
be brought within twelve (12) months after the cause of action accrues.

16.   Termination. This Agreement may be terminated by Secured Party at any time
by giving thirty (30) calendar days prior written notice of such termination to
the other parties to this Agreement at their contact addresses specified after
their signatures to this Agreement; Company’s and Secured Party’s obligation to
report errors in funds transfers and bank statements and to pay Returned Items
Amounts, Settlement Item Amounts, and Bank Fees, as well as the indemnifications
made, and the limitations on the liability of Bank accepted, by Company and
Secured Party under this Agreement will continue after the termination of this
Agreement and/or the closure of the Restricted Accounts and/or Securities
Accounts with respect to all the circumstances to which they are applicable
existing or occurring before such termination or closure, and any liability of
any party to this Agreement, as determined under the provisions of this
Agreement, with respect to acts or omissions of such party prior to such
termination or

B-5



--------------------------------------------------------------------------------



 



        closure will also survive such termination or closure. Upon any
termination of this Agreement and the Service or closure of the Restricted
Accounts all available balances in the Restricted Accounts (including proceeds
from redemption of all Securities Account Assets) on the date of such
termination or closure will be transferred to Secured Party as requested by
Secured Party in writing to Bank.

17.   Modifications, Amendments, and Waivers. This Agreement may not be modified
or amended, or any provision thereof waived, except in a writing signed by all
the parties to this Agreement.

18.   Notices. All notices from one party to another shall be in writing, or be
made by telecopier, and shall be delivered to Company, Secured Party and/or Bank
at their contact addresses specified after their signatures to this Agreement,
or any other address of any party notified to the other parties in writing, and
shall be effective upon receipt. Any notice sent by a party to this Agreement to
another party shall also be sent to all other parties to this Agreement. Bank is
authorized by Company and Secured Party to act on any instructions or notices
received by Bank if (a) such instructions or notices purport to be made in the
name of Secured Party, (b) Bank reasonably believes that they are so made, and
(c) they do not conflict with the terms of this Agreement as such terms may be
amended from time to time, unless such conflicting instructions or notices are
supported by a court order. In furtherance of the intentions of the parties
hereof, this Agreement shall constitute written notice by Secured Party to Bank
and Bank’s Grand Cayman branch of Secured Party’s security interest in the
Restricted Accounts and Securities Accounts.

19.   Successors and Assigns. Neither Company nor Secured Party may assign or
transfer its rights or obligations under this Agreement to any person or entity
without the prior written consent of Bank, which consent will not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Secured Party
may transfer its rights and duties under this Agreement to (i) a transferee to
which, by contract or operation of law, Secured Party transfers substantially
all of its rights and duties under the financing or other arrangements between
Secured Party and Company, or (ii) if Secured Party is acting as a
representative in whose favor a security interest is created or provided for, a
transferee that is a successor representative; provided that as between Bank and
Secured Party, Secured Party will not be released from its obligations under
this Agreement unless and until Bank receives any such transferee’s binding
written agreement to assume all of Secured Party’s obligations hereunder. Bank
may not assign or transfer its rights or obligations under this Agreement to any
person or entity without the prior written consent of Secured Party, which
consent will not be unreasonably withheld or delayed; provided, however, that no
such consent will be required if such assignment or transfer takes place as part
of a merger, acquisition or corporate reorganization affecting Bank.

20.   Governing Law. This Agreement shall be governed by and be construed in
accordance with the laws of the state of New York without regard to conflict of
laws principles. This state shall also be deemed to be Bank’s jurisdiction, for
purposes of Article 9 of the Uniform Commercial Code as it applies to this
Agreement. Notwithstanding the foregoing, the parties agree that any controversy
or claim arising out of or related to this Agreement shall be submitted to
binding arbitration in accordance with the Arbitration Agreement in the Account
Documentation as defined in Section 8 above.

21.   Severability. To the extent that the terms of this Agreement are
inconsistent with, or prohibited or unenforceable under, any applicable law or
regulation, they will be deemed ineffective only to the extent of such
prohibition or unenforceability and be deemed modified and applied in a manner
consistent with such law or regulation. Any provision of this Agreement which is

B-6



--------------------------------------------------------------------------------



 



        deemed unenforceable or invalid in any jurisdiction shall not affect the
enforceability or validity of the remaining provisions of this Agreement or the
same provision in any other jurisdiction.

22.   Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be an original with the same effect as if the signatures
thereto and hereto were upon the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopier or electronic
image scan transmission (e.g. a “pdf” file) shall be effective as delivery of a
manually executed counterpart of the Agreement.

23.   Entire Agreement. This Agreement, together with the Account Documentation,
contains the entire and only agreement among all the parties to this Agreement
and between Bank and Company, and Bank and Secured Party, with respect to
(a) the interest of Secured Party in the Restricted Accounts and Restricted
Account Funds, (b) the interest of Secured Party in the Securities Accounts and
Securities Account Assets, and (c) Bank’s obligations to Secured Party in
connection with the Restricted Accounts and Securities Accounts.

[SIGNATURE PAGE FOLLOWS]

B-7



--------------------------------------------------------------------------------



 



This Agreement has been signed by the duly authorized officers or
representatives of Company, Secured Party and Bank on the date specified below.
Date: December  , 2008

     
Restricted Account Number(s):
   
 
   
Securities Account Number(s):
   
 
   
Secured Party Account Number:
   
 
   
Bank of Secured Party Account:
   
 
   
 
   
CDE AUSTRALIA PTY LTD
  MITSUBISHI INTERNATIONAL
 
  CORPORATION
 
   
By:
  By:
 
 
 
 
Name:
  Name:
 
 
 
 
Title:
  Title:
 
   
 
   
Address for Notices:
  Address for Notices:
 
     
 
   
 
     
 
     
 
   
 
   
 
   
[BANK]
   
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
   
Address for Notices:
   
 
   
 
     
 
     
 
   

B-8



--------------------------------------------------------------------------------



 



EXHIBIT C
CONFIDENTIAL
Date:                     
CDE Australia Pty Ltd
Level 13, Suite 12
3 Spring Street
NSW 2000, Sydney
Australia, NSW

[Buyer]
[Address]
Payment Instructions
Dear Sirs:
     The undersigned refer to the [Agreement] (the “Silver Sale Agreement”)
[between][among] CDE Australia Pty Ltd (“Coeur Australia”, “us” or “we”) [Coeur
D’Alene Mines Corporation (the “Parent”),] [if applicable] and [Buyer] (“you”).
     We hereby authorize Mitsubishi International Corporation (“MIC”) to
instruct you, by this letter, to direct all payments you are required to make to
us under the Silver Sale Agreement to the account specified below:
     Account:
     MIC hereby instructs you, pursuant to Coeur Australia’s authorization
above, to direct all payments you are required to make to Coeur Australia under
the Silver Sale Agreement to the account specified above.
[Remainder of page intentionally left blank]

C-1



--------------------------------------------------------------------------------



 



            Very truly yours,

CDE AUSTRALIA PTY LIMITED
      By:           Name:           Title:           MITSUBISHI INTERNATIONAL
CORPORATION
      By:           Name:           Title:        

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
[REFINER]
[ADDRESS]
Telephone: [*] Fax: [*]
Email: [*]

       
To:                 Mitsubishi International Corporation
   
From
Attn:
  Date:
Fax:
  Fax:

Ref. XXXXXX
In accordance with the instruction of Empresa Minera Manquiri S.A., a company
duly organized under the laws of Bolivia and having its registered principal
place of business at Calle 14 esq. Sanchez Bustamante Calacoto, La Paz, Bolivia
(“Company”), and as agreed between Mitsubishi International Corporation (“you”)
and Company, we hereby notify you of our agreement as follows:
We hereby confirm to you that we have received an instruction from Company to
the effect that its rights in relation to the doré bars owned by Company and in
our possession for purposes of refining into silver and gold bars of a size and
fineness that meet metals market delivery standards (the “Metal”) have been
pledged to you.
We acknowledge that, solely for purposes of Section 9-313(c) of the Uniform
Commercial Code, we hold possession of the Metal for your benefit as your agent
for perfection, subject to the terms and conditions set forth in the San
Bartolome Dore Custom Refining Agreement, made as of January 28, 2008, between
us and Company, as from time to time amended, modified or replaced (the
“Refining Agreement”) and, to the extent not inconsistent with the Refining
Agreement, our standard refining conditions (collectively, the “Refining
Conditions”). We shall have no duty of care hereunder with respect to the Metal,
other than to act in accordance with the Refining Conditions. We shall have no
obligation to take any actions to preserve your or Company’s rights against
other parties with respect to any Metal.
We agree that at any time after you notify us that the aggregate value of the
in-process doré and pool balances held by the Company is in a Shortfall position
and specify in such notice the equivalent of the amount of the Shortfall in troy
ounces of refined silver (such notification, a “Shortfall Notice”), we shall not
credit to Company’s metals accounts with us, sell for the account of Company, or
otherwise dispose of any refined silver (any of the foregoing, a “Disposition”)
without your written permission until after such time as you have notified us
that a Shortfall no longer exists.
We agree that, if at any time, we shall have received a written notice from you
(a “Metal Blockage Notice”) stating that an Event of Default has occurred
between you and Company and stating that such notice is a Metal Blockage Notice
for purposes hereof, we shall, unless and until we shall have received a written
notice from you rescinding such Metal Blockage Notice, make all payments or
metals account credits that would otherwise be due to Company under the Refining
Agreement to the bank or metals account specified by you in such Metal Blockage
Notice, provided that, notwithstanding the above, we may debit Company’s account
to pay Company’s unpaid obligations to us under the Refining Agreement so long
as the amount so debited does not exceed the aggregate charges applicable to the
quantity of doré in our possession at the time we receive the Metal Blockage
Notice. Such debits may be made prior to our making any payment or metals
account credit to you.
[Signature page follows]
Page 1 of Refinery Pledge Agreement – [REFINER]

D-1



--------------------------------------------------------------------------------



 



          [REFINER]
   
(R LOGO) [v56765v5676500.gif]
By:       Accepted: Mitsubishi International Corporation      By:        
Name:         Title:         Accepted by: Empresa Minera Manquiri        By:   
      CC XXXXXX Fax       

[Signature page to [REFINER] Refinery Pledge Agreement]

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
Values Table and Credit Support
The minimum amount of Collateral required to be provided hereunder shall be the
sum of the Australia Collateral Threshold, the Refinery Collateral Threshold and
the L/C Amount Threshold (such sum, the “Total Collateral Requirement”). The
Collateral provided hereunder will be comprised of the Wells Fargo L/C plus
quantities of Refinery Collateral and Australia Collateral, each in at least the
amounts specified in the table below.

     
Uncollateralized Portion
  $2.50 million
Minimum amount of Australia Collateral
(“Australia Collateral Threshold”)
  $9.00 million
Minimum amount of Refinery Collateral
(“Refinery Collateral Threshold”)
  $9.25 million
Minimum amount of Wells Fargo L/C
(“L/C Amount Threshold”)
  $4.25 million

E-1